 244DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited.States Postal ServiceandJames H. Slaten.Case 10-CA-19973(P)26 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn,12 July 1984 Administrative Law Judge Wil-liam N. Cates issued the attached decision. The Re-spdndent filed exceptions and a supporting brief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, t andconclusions and to adopt the recommended Orderas modified.The judge found that the Respondent violatedSection 8(a)(1) by giving employee James H. Slatena negative evaluation and- by refusing' to promotehim to the position of supervisor. We agree, for thereasons stated by the judge, that the negative com-mentsmade by Slaten's supervisor Thomas E.Harris, in Harris' December 1983 evaluations ofSlaten,were motivated by Slaten's protected con-certed activity in violation of Section 8(a)(1) of theAct.2 However, for the reasons stated below, wedisagree with the judge that the Respondent's fail-ure to promote Slaten was unlawful.On 9 December 1983 Slaten applied for the posi-tion of supervisor in the computerized markup unit.In connection with Slaten's application, Harris pre-pared two evaluations. In the first one, Harris rec-ommended Slaten for the position but with certainreservations. In the second evaluation, entitled "Es-timate of Potential for Initial Level Supervisor Po-sition,"Harris did not rate Slaten above "good" ondemonstration of ability in any category listed onthe evaluation form. Harris rated Slaten as having"some" demonstrated ability for human relations,but added that Slaten's "human relations skillsshould be developed more completely." Under thecategory of effective communication Harris ratedSlaten as "Good" but added that Slaten was "notrequired to demonstrate" that particular ability.The judge found, and we agree, that Harris' statedreservations about Slaten on the evaluations were'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products, 91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2Chairman Dotson notes that the Respondent did not except to theprotected concerted activity findingmotivated by Slaten's previous protected concertedactivity. 3In January 1984, Slaten and 11 other applicantswere interviewed for the supervisory position. Theinterviews were conducted by a promotion reviewpanel composed of three managers, who evaluatedthe qualifications of all the applicants.4 After theselection by the panel of the top three candidates,an independent selecting official chose, from thethree candidates, the person to be promoted.5Inmaking their selection, the panel evaluatedeach applicant in six specific areas6 and based theoverall rating of each applicant on the applicant'sexperience, , the applicant's interviewwith thepanel, and the supervisor's written comments.On 9 February Slaten was notified in writingthat he was not among the three best qualified can-didates.Slaten telephoned the chairman of thepanel,Andy Hodges, and asked why he was notselected.Hodges responded that it was because ofhis supervisor's evaluation.The judge concluded that based on Harris' eval-uations of Slaten, the Respondent did not promoteSlaten. In reaching this conclusion the judge reliedon the panel's emphasis on Harris' evaluations in itsoverall rating of Slaten,7 as well as Hodges' state-ment to Slaten that he was not chosen because ofHarris' evaluation.Despite the fact that the panel considered the un-lawful evaluations Harris gave Slaten, we find thatthe Respondent has established that Slaten wouldnot have been promoted even if Harris had fairlyevaluated Slaten.Viewing the circumstances in this case in thelightmost favorable to Slaten, we assume that hadSlaten received proper evaluations from Harris, thepanel would have rated him as "highly qualified"8and would- have selected him as one of the finalcandidates.9 However, we. find that even if Slaten3As fully set out in the judge's decision, Slaten had effectively pre-sented gnevances against the Respondent, all of which involved Harris'conduct as supervisor In response Harris made remarks to Slaten indicat-ing Harris' displeasure with Slaten's grievance activity4 Supervisor Harris wasnot a memberof the panelsThe decision of the selecting official was reviewed by two othermanagers8The areas consisted of (1) knowledge of the work to be supervised,(2) effective communication, (3) decision making, (4) achievement anddrive, (5) human relations, and (6) planning and schedulingSupervisory comments were listed first in the panel's rating of Slatenand one other applicant whereas they were listed last in the ratings givento the other applicants8The top three candidates selected by the panel received a final ratingof highly qualified8These assumptions are not otherwise free from doubt In this regard,we note that even if Slaten had received proper evaluations from Harris,he might not have been selected by the panel All three candidateschosen by the panel in addition to being rated "highly qualified" had ex-perience in the computerized markup unit and were acting supervisors inthat unit at the time of the panel's selection Thus, Slaten's total lack ofContinued275 NLRB No. 41 POSTALSERVICEhad been selected as a finalist by the panel, hewould not have been promoted by. Respondent tothe supervisory position.-The uncontradicted evidence discloses that Patri-cia Stroud, the person finally selected as supervi-sor, had superior qualifications to those of Slaten.Stroud had knowledge of the work to be per-formed, technical background in the processing andhandling of "undeliverable as addressed" mail, aswell as actual working experience in the unit to besupervised. She was one of the original employeesof the computerized forwarding-unit in 1977 andhad served as acting supervisor in the unit since1979. In contrast, Slaten had no previous experi-ence or knowledge- of the technical work per-formed in the unit, and had not acted as supervisorof that unit's employees.Under these circum-stances,we find that the Respondent has demon=strated that it would not have promoted Slateneven if Slaten had received a proper evaluation.SeeWright Line,251 NLRB -1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989(1982);TransportationManagement Corp.,462 U.S.393 (1983).Accordingly,we dismiss this allegation of thecomplaint.' oORDERThe National Labor Relations Board adopts- therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,United States Postal Services, Atlanta,-,Georgia, its officers, agents; successors, and as-signs, shall take the action set forth in the Order asmodified.1.Delete paragraph 1(a) and substitute the fol-lowing."(a)Giving to employees negative evaluationsbecause they effectively presented grievancesagainst the -Respondent and because they engagedinprotected concerted activities with other em-ployees for the purpose of collective bargainingand other mutual aid and protection."2.Delete paragraph 2(a) and substitute the fol-lowing.experience in that unit may have foreclosed his selection by the paneleven with proper eialuations from Harris.1sWe shall therefore modify the recommended Order to delete the re-quirement that the Respondent promote and make whole Slaten We shallrequire the Respondent to fairly reevaluate him so that his personnelrecords accurately reflect his true rating at the time the unlawful evalua-tions were completed thereby giving him the benefit of the evaluations inconnection with other personnel actions'245"(a)Reevaluate employee James H.; . Slate'n forpromotion-to a supervisory position, and employevery reasonable' precaution to ensure that such re-evaluation is untainted by the events precipitatingthis proceeding." - `3. 'Substitute the attached notice for that of theadministrative law judge.MEMBER HUNTER, concurringand dissenting inpart. -I agree with my colleagues that the Respondent'snegative evaluation of employee James H. Slatenbecause of his protected concerted activity violatedSection 8(a)(1).However, I find the affirmativeprovisions of their Order inadequate to remedy theviolation found.My colleagues' order the Respondent merely toreevaluate Slaten for promotion to a supervisoryposition. Iwould, however, also require the Re-spondent, after giving Slaten a fair evaluation, toretrace the steps of its supervisory evaluation proc-ess and refill the supervisory position.,In .deciding not to select Slaten as one of the topthree candidates for, the supervisory position, it isundisputed, and my colleagues agree, that the pro-motion review panel relied at least in,part on theunlawful-evaluation of Slaten. In fact, the chairmanof the -panel admitted to Slaten that he was notchosen because of the evaluation, and the panel'srating listed the tainted supervisory comments firstin its overall rating of Slaten.While admitting that the panel's selection processwas thus impugned by reliance on the unlawfulevaluation, - my colleagues conclude that Slatenwould not have been promoted even if he had re-ceived a proper evaluation. However, this conclu-sion is based on their assumption that the personchosen as supervisor would have been selectedover Slaten regardless of Slaten's evaluation.%I am unwilling to make such an assumption. Thetruth of the matter is that we. simply do not knowwhether Slaten would have been selected if he hadreceived a proper evaluation.' Given this uncer-tainty, the Respondent, who has violated the Act,must give Slaten a fair chance at the supervisoryposition.Only then can we be certain that the ef-fects of the unlawful evaluation have been fullyerased.Accordingly, I dissent from my colleagues'order.-'For this reason I agree with my colleagues that the General Counseldid not establish that the Respondent would have-promoted Slaten absentthe negative evaluation 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX '-NOTICE To EMPLOYEESPOSTED BY ORDER OF THE,NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize-To form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutual aid. or'pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT give our employees negative eval-uations because they have effectively presentedgrievances against us,and because they have en-gaged in concerted activities with other employeesfor the purpose of collective bargaining and othermutual aid and protection.WE WILL NOT in any like or related mannerinterferewith, -restrain, or coerce you in the exer-cise of the rights guaranteedyou by'Section 7 ofthe Act.-WE WILL reevaluate employee James H. Slatenforpromotion to a supervisory position andemploy every reasonable precaution to ensure suchreevaluation is untaintedby theevents precipitatingthis proceeding.WE WILL notify James H. Slaten Jr. that wehave removed from our files any reference to thenegative evaluation given him in December 1983and WE WILL likewise notify him in writing thatwe have done-so and that such will not be usedagainst him in any way.-UNITED STATES POSTAL SERVICEDECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thismatter wastried before me on April 26, 1984,1 in Atlan-ta,Georgia.The hearingwas held pursuantto a com-plaint andnotice ofhearing issuedby theRegional Di-rector forRegion 10of the National LaborRelationsBoard(the Board)onMarch 12,and. is..based on acharge which was filed byJamesH. 'Slaten Jr.,an indi-vidual(Slaten),on February1Slatenamended thecharge onMarch 7. The complaintin substance allegedtheUnited States Postal Service(Respondent) gaveSlaten'a negative evaluationon December 12, 1983, andrefused to promote him to a supervisory position in thecentralmark up unit on February 9, because he had ef-fectivelypresented grievances against Respondent, andbecause he engaged in protected concerted activitieswith other employees for the purpose of collective bar-gaining and other mutual aid and protection.The aboveactions of Respondent are alleged to have violated Sec-tion 8(a)(1) of the National Labor Relations Act (theAct).The issues herein were joined by Respondent'sanswer filed with the Board on March 23,inwhich itdenied the commission-of the alleged unfair labor prac-tices.On the entire record made in this proceeding,includ-ing my observation of each witness who testified herein,and-after due consideration of beefsfiled bythe GeneralCounsel and counsel for the Respondent,Imakethe fol-lowingFINDINGS OF FACT1.JURISDICTIONRespondent provides postal services for the UnitedStates of America and operates various facilities through-out the United States in the performance of that functionincluding its Crown Road facility in Atlanta,Georgia,the only facility involved in this proceeding.The Boardhas jurisdiction over Respondent and this matter byvirtue of Section 1209 of the Postal Reform Act of 1970.H. LABOR ORGANIZATIONThe complaintalleges, it is admitted,and I find Ameri-can PostalWorkersUnion is, and has been at all timesmaterial herein,a labor organizationwithin themeaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThis casepresents a number of questions-which havebeen thoroughlylitigated.Thesequestions or issues aregenerally summarized as follows:1.Whether Slateneffectivelypresented grievancesagainst the Respondent.-2.WhetherSlaten engaged inprotected concerted ac-tivitieswithother employeesfor the purpose of collec-tive bargaining and other mutualaid and protection.3. If theissues in items 1 and 2 areresolved that Slatendid effectivelypresent grievances against Respondentand did engage,in protectedconcertedactivities,did hisactivitiesadverselyaffect an evaluation given him in De-cember 1983.4. If theissue in item3 is resolvedthat Slaten's activi-tiesdid adversely affect his December1983 evaluation,didRespondentrely on theevaluation in refusing toselect himfor promotion to a supervisoryposition in thecentral mark up unit.IAll dates are 1984 unless otherwise indicated POSTAL SERVICEB. Facts and Credibility ResolutionsIt isnecessary to review in some detail Slaten's griev-ancefiling and related activities in order to ascertain ifhe in fact effectively presented grievances against theRespondent and/or engaged in- any concerted activityprotected by the Act.Certainmaterial facts are undisputed. I shall addressnecessary credibility resolutions whenever theyarise inthe recitation of facts.1.Slaten'swork historySlaten has been employed by Respondent for 12 years.Until January 1983, he was employed at the RiverdalePostOffice,Riverdale,Georgia.Until he joined theAmerican Postal Workers Union-in March 1983,Slaten,had been a member of the National Association of LetterCarriers and had served as chief steward for that UnionatRespondent's Riverdale, Georgia Post Office. Slatenhas not, held. any position in the American Postal Work-ersUnion.2 Slaten currently is, andsinceJanuary 1982has been, one of five senior E-COM (electronic comput-er originated mail) operators3 at Respondent's Atlanta(Crown Road), Georgia location 4Slaten isthe only E-COM operator on his particular shift. At all times duringhis employment at the E-COM site, Slaten has been su-pervised by General Supervisor of Mails Thomas E.Harris Sr. (Harris).5In order to receive the job he did as an E-COM opera-tor, Slaten had to bid for the position, be evaluated by aselection board, be recommended as one of the best-qualified, and be selected by a selecting official.Harrissat on the promotion board that selected Slaten as one ofthe best qualified -applicants for an E-COM operator po-sition.2.Respondent's PASS programThe Respondent for a period of time has had a PASSprogram-profileassessmentsystem forinitial level su-pervisors.The programexistsfor the purpose of allow-ing Respondent to select qualified volunteers to form itpool of employees from which promotions to initial levelsupervision can be made. Any employee interested in Re-spondent's PASS programmustcomplete a work book, aportion of which is prepared by the employee's supervi-sorThe employee is then given a PASS program rating2The collective-bargaining agreement referred to in the instant case isbetween the Respondent ind American PostalWorkers Union, AFL-CIO and National Associationof LetterCarriers,AFL-CIOIt is thesame agreement for both Unions with the exception of certain memoran-da of understanding pertaining to the American Postal Workers UnionThe agreement is effective from July 21,1981, to July 20,1984 (Jt Exh'1)3A senior E-COM operator processes telephonically received comput-er to computer mail, messages,and lettersThe operator processes thecomputer received correspondence into a printed copy which is cut,folded, inserted into an envelope,and placed in the mail stream as aletter4 Respondent established 25 E-COM sites throughout the United Statesin 1972 One of those sites is the Crown Road facility in Atlanta, Geor-gia5The parties stipulated,the evidence establishes, and I find, that Harrisis now, and at all times material herein has been, a supervisor and agentof Respondent within the meaning of Sec 2(11) and (13) of the Act247by Respondent. Slaten applied for entry into the PASSprogram in 1982. On November 12, 1982, Harris pre-pared a "Supervisors' Recommendations"- form on Slateninwhich he recommended Slaten for the PASS programwithout reservation.On the recommendation form,Harris stated Slaten had "great potential" and was "will-ing to learn" (G.C. Exh. 2). On March 3, 1983, Respond-ent awarded Slaten a rating of "excellent" on demonstra-tion of ability for the PASS program.3.Slaten's grievance-filing activitiesSlaten testified' he commenced filing grievances at hisAtlanta work ' location in December 1982. Slaten testifiedthat he filed a grievance in December regarding the es-tablishment of an overtime-desired list because no suchlistwas being maintained and it resulted in overtimebeing assignedwithout any regard to volunteering.Slaten stated that prior to filing the grievance, he spokewith Harris in the maintenance office at the E-COM siteabout the situation. No one else was present for theirconversation other than Slaten and Harris.Slaten testi-fied he told Harris that (Slaten's) interpretation of thecollective-bargaining agreements was that each pay loca-tionwould have an overtime desired list posted andovertime would be assigned on the basis of seniorityfrom the list of those volunteering.' According to Slaten,Harris told him the list did not apply to the E-COM site.Slaten testified he did not attend any meetings regardingthis grievance.Harris testified the collective-bargaining agreement re-quired that any first-step grievance filed by Slaten sinceJanuary 1982, whether reduced to writing or not, wouldhave had to have been filed with him inasmuch as hewas Slaten's immediate supervisor.8Harris testified hehas never met with, Slaten at a step-one grievance pres-entation and decision, nor has he ever met with Slaten atany stage in the grievance procedure. On cross-examina-tion,Harris acknowledged he had had conversationswith Slaten wherein Slaten raised complaints regardingjob duties and responsibilities of himself and other em-ployees.Harris testified he encouraged employees thatfelt something needed to be corrected, changed, or im-proved to bring such matters to his attention so correc-tions could be made.It is necessary to resolve whether Slaten had the con-versationwith Harris he asserts he had'regarding theposting of an overtime desired list. After having verycarefully observed both Slaten and Harris testify, I ampersuaded Slaten had the conversation he testified aboutwith Harris in' December 1982 regarding an overtime de-sired list.9Harris did not specifically deny the conversa-5(a), (b), and(c) deals with the subject of an "overtime desired" list (JtExh 1)'Slaten asserted he was affected by the failure to post a volunteerovertime list because he was the second most senior employee but he wasnot being assigned any overtime8The collective-bargaining agreeement states that any grievance filedat the, first step must be filed with the employee's immediate supervisor(JtExh 1, art 15, "Grievance-Arbitration Procedure," sec 2)9 I do not find what appears to be a conflict between Slaten's pretrialBoard affidavit and his trial testimony regarding whether he was affectedContinued 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion attributed to him by Slaten but only testified he hadnot met with Slaten regarding any presentation and deci-sion involving any grievance Harris did, however, ac-knowledge discussing with Slaten his and others job.dutiesand responsibilities.The difference betweenHarris' and Slaten's testimony may result from their dif-ferent interpretation of what constitutes a grievance.Whatever may have caused the conflict in their testimo-ny, whether it was a difference in interpretation of whatconstituted a grievance or whether their differences weredeliberate,IcreditSlaten's testimony and discreditHarris' where it is in conflict with Slaten's.Based on the above-credited facts, I am persuaded andfind that Slaten's discussions with Harris in December1982 constituted the raising of a grievance' by Slatenwith Harris. The definition of a grievance contained in,the collective-bargaining agreement is as follows:A grievance is defined as a dispute, difference, dis=agreement or complaint between the parties relatedtowages, hours, and conditions of employment. A -grievance shall include, but is not limited to, thecomplaint of an employee or of the Unions whichinvolves the interpretation, application of, or com-,pliancewith the provisions of this Agreement orany local Memoranda of Understanding not in con-flict with this Agreement [Jt. Exfi 1, art 15, sec. 1].Slaten testified he filed other grievances including onein January 1983 regarding the failure of Respondent toconduct weekly safety meetings. Slaten testified therewas equipment at the E-COM site that had moving partsand because the employees had to wear neckties he con-sidered the situation to be dangerous Slaten also stated acertain piece of equipment in the E-COM site had warn-ings on it that it was not to be operated without covers;however, the back covers for that particular piece ofequipment were missing. Slaten testified he discussedsafetywith Harris while they were alone in the mainte-nance office at the E-COM site. Slaten asked Harris tomake the weekly safety notices available to the E-COMemployees. Harris told Slaten the employees were on thedistribution list for the publications. Slaten testified hedid not attend any meetings on this grievance but statedthat after he filed it, Respondent showed a safety-relatedfilm to the employees but had not given any other safetylectures since then.Harris did not specifically deny the conversation setforth above, but did testify, as elsewhere noted, that henever met with Slaten at any stage in the grievance pro-cedure. As I have previously indicated, I credit Slaten'stestimony and, in doing -so, I find Slaten made a safety-related complaint to Harris in January 1983.Slaten testified he spoke with Harris in March 1983 re-garding his orally changing employees' schedules. Slatenstated he discussed changing of employees' scheduleswith Harris while the two of them were alone in the E-COM maintenance office. Slaten stated he specificallyspoke with Harris about changes in employee Steve Tar-by the failure to have an overtime desired list to detract from Slaten'soverall credibility I credit Slaten's trial testimony based on his superiordemeanorpley's hours of work and filed a grievance on Tarpley's.behalf 10 Slaten testified.To thebestof myknowledge I brought up the factthat this was not correct and being handled in theproper manner,Mr. Tarpleywas due out of sched-ule pay, and Mr Harris more or less just ignoredwhat I said.Harris, as noted at other places in this decision, statedhe never met with Slaten at a step-one grievance presen-tation and discussion and that he, likewise, never metwith Slaten at any stage in the grievance procedure.Harris stated on cross-examination that some of thetopics Slaten brought to his attention or discussed withhim thereafter became the subject of grievances, howev-er,he denied that was the case with the grievance per-taining toTarpley.Harris testified,"There are. norecords that indicate Mr Slaten had anything to do withthe filing or participating in the filing or the resolution of[the Tarpley] grievance."Harris stated a grievance was filed by the Union inMay 1983 involving out-of-schedule work assignmentsgiven to employee Tarpley. Harris testified he discussedthegrievancewithUnionRepresentativeHarrison.Harris testified he denied the grievance but stated his de-cisionwas reversed at step 2 in the grievance proce-dure. I'Harris testified Slaten was not affected by theoutcome of the Tarpley grievance.In resolving the question of whether Slaten "filed agrievance" on behalf of Tarpley, I find initially thatSlaten spoke to Harris about out-of-schedule pay for Tar-pley. I am persuaded Slaten viewed his conversationwithHarris as constituting - a grievance on Tarpley'sbehalf. Slaten's views in this respect are supported by thedefinition of a grievance contained in the collective-bar-gaining agreement The fact that a written grievance (Jt..Exh. 7) was thereafter filed by someone other thanSlaten does not preclude the existence of a Tarpleygrievance before it was reduced to written form. Indeed,Harris acknowledged Slaten had previously brought tohis attention matters that became the subject of griev-ances.This acknowledgment tends to support Slaten'scontention that he brought the Tarpley complaint toHarris' attention notwithstanding the absence of anywritten records on the matter. Any grievance must haveitsorigin,whether discussed or not, at some point priorto it being reduced to writing. The grievance relating toTarpley may well have had to have been reduced towritingbecause,asSlatencredibly testified,Harris"more or less just ignored" -what -he had to say aboutout-of-schedule pay for Tarpley.Slaten asserts the next grievance-related matter he dis-cussed with Harris involved employee Viola Murray.The evidence establishes a step I grievance involvingMurray was filed on March 15, 1983, by Union Repre-sentativeM. J. Mariah (Jt. Exh 6). The grievance in-10Tarpleyat that timeworked in the E-COMsitewhere Slaten wasemployedI IThe grievance was filed on May 19, 1983Itwas filed and resolvedas testified to byHarris(JtExh 7). POSTAL SERVICEvolved the procedure Harris was utilizing to fill tempo-rary assignments at the E-COM site.12 In the grievancetheUnion contended Harris had given unfair work as-signment advantages to a certain named employee overMurray. The Union contended Harris' decision on as-signmentswas arbitrary, capricious, and nonefficient.Harris denied the grievance at step 1 of the grievanceprocedure, and his decision was appealed to the nextstep.The grievance was again denied at a step 2 hearingheld on April 14, and on May 15, 1983, the Union ap-pealed the step 2 denial of the grievance.Slaten testified he discussedMurray's grievance withher, however, he did not testify in narrative form aboutthe conversation. Slaten asserts he also discussed Mur-ray's grievance with Harris in May 1983. Slaten spokealonewith Harris about the Murray grievance. Slatentestified:askedMr. Harris to explain what I considered adiscrepancy in the utilization of personnel.Mr.Harris told me I was meddling in his business, andthat closed the conversation.Harris testified he did not meet with Slaten about thegrievance related towork assignments forMurray.Harris acknowledged on cross-examination he may havediscussed the subject matter of the Murray grievancewith Slaten.Slaten testified his grievance activities were of concernto Harris. Slaten stated that in May 1983 while walkingfrom Harris' office to the E-COM site, he and Harris dis-cussed disagreements they had had.13 Slaten testifiedHarris told him "[his] grievance activity was giving[him] a reputation as a trouble-maker and that it mayaffect [his] promotion opportunities later." Slaten testi-fied he told Harris, he "didn't start the trouble, if theviolationwasn't there [he] couldn't file a grievance onit."Slaten testified that on the day that he spoke withHarris about the Murray situation, he also talked withAssistant Chief of Mail Processing (Atlanta MSC) Don-danville in Dondanville's office about that same situa-tion.14 According to Slaten, Dondanville stated:He' was aware of the problem, that he could not in-volve himself in the . . . day-to-day operation . .that was up to the operation managerSlaten testified,without contradiction, that after hespoke with Dondanville, he then spoke with Chief ofMail Processing (Atlanta MSC) Powers about the situa-tion. Slaten told Powers:explainedwhat I conceived as a waste of PostOffice-funds by improper utilization of employees,12 In the grievance,the Union contended Harris had violated art 3,art 25, sec 4; and art 33, sec 2, of the collective-bargainingagreement11 Slaten did not provide precise dates regarding conversations he hadinMay 1983 with certain of Respondent's representatives14The recordtranscriptreflects the spelling of the assistant chief'sname asDondanville, however, It Exh 5 reflects the spelling of hisname asDunnsvilleIfind it is notnecessary to decide the correct spell-ing of the assistantchiefs nameI249and Mr. Powers stated that he.was aware of it butitwas out of his hands, he didn't have anything todo with that- operation. .After Slaten, spoke with the above -three managementofficials,he wrote a letter to Karen Uemoto, Director,Office of E-COM Operations, Washington, D.C. Por-tions of Slaten's June 6, 1983 letter to Uemoto are as fol-lows:It is with deep regret that I write this letter, butattempts to correct the problem at the local levelhave meet. with no results. I have tried,informaltalkswith, both Mr. Harris, E-COM site coordina-tor, and Mr. Powers, Director of Mail Processing.;Grievances and EEO complaints have not correctedthe problems.As a court of last resort, I am turning the prob-lem over to you Both you and I have a vested in-terest in the success of E-COM program. You ashaving overall responsibility, and I as-an operator.One of the measures that will be applied to E-COMto judge its success is cost versus income. Thereforeit is the duty and responsibility of management andoperators to insure that each site is operated in themost cost efficient 'manner. Unfortunately, that isnot the case in the Atlanta site.Since the latter half of December 1982, Mr.Harris has been utilizing back-up J. J. Philpott,who's normal duty hours are 15:00-23:50, with offdays Thur and Sun to cover temporary vacancy ontour two 06.00-14:50 with Fri and Sat as off days.This has resulted in paying J. J. Philpott forty hoursout-of-schedule premium per week.When Ms. L.Murray, a trained back-up, with normal duty hoursof 06:00-14:50 and off Sun and Mon is available.The utilization of Ms. L. Murray to cover this va-cancy would result in the saving of 24 hours of pre-mium pay per week. [Jt. Exh. 2.]The record reflects the grievance involving work, as-signments for Murray was resolved by mutual agreementon June 27, 1983. In the settlement, it was agreed thatMurray. would be utilized as an E-COM systems opera-tor in accordance with article 25 of the collective-bar-gaining agreement.Slaten received a written reply dated July 22, 1983,from Regional Director of Employee and Labor Rela-tionsDavid H. Chartes regarding the letter he had senttoUemoto about work assignments given to Murray.The letter in pertinent part stated:Your letter dated June 6, 1983, to Ms KarenUemoto, Director, Office of E-COM Operations,has been referred to me for response.staffwas informed that your concern was the sub-ject of a grievance filed by Ms. Murray. Further, itismy understanding that the grievance was re-solved and Ms. Murray is now being utilized as abackup operator to cover vacancies on' the tour 2.[G.C. Exh. 7.] 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn resolving'the question of whether Slaten raised withHarrismatters pertaining to.work assignments for andutilizationof employeeMurray,I note that Harris ac-knowledged he may have discussed the subject matter oftheMurray grievance with Slaten. Slaten's testimonythat he discussedMurray's situation with managementofficials- Powers and Dondanville was undenied on thisrecord.Additionally, it .is an established fact that Slatenwrote Uemoto about specific concerns he had regardingtheMurray situation. I am persuaded that Slaten wasgreatly concerned about the Murray situation, and assuch, I am persuaded he raised his concerns not onlywith Powers, Dondanville, and Uemoto but also withHarris. -Accordingly, I find that although Slaten did notfile the written grievance involving Murray, it is clear heattempted to resolve or at least discuss the Murray situa-tion with Harris4. Slaten's application and evaluation for ad hocEEO investigatorAfter Slaten had raised a number of job-related com-plaints with Harris, he applied for the position of ad hocEEO investigator on May 6, 1983 (G.C. Exh. 4). OnMay 9, 1983, Harris recommended Slaten for the EEOposition, but he did so with reservations. Harris' writtenreservations were as follows:J.H. Slaten, Jr., has served satisfactory as an E-COM senior systems operator. He is aggressive anddesires to do a job well. However, his human rela-tions and communications skills are not as highly-developed as his technical skills. [G.C. Exh. 4(b).]Slaten testified,without contradiction, that he askedHarris for a copy of his May evaluation, but Harris re-fused to provide him one. Slaten testified he obtained acopy of Harris' evaluation from Respondent's Memphis,Tennessee, regional office. Slaten was notified in 'writingon June 17, 1983, that he was not selected for an inter-view for the ad hoc EEO position. (G.C. Exh. 5.)'Slaten discussed the evaluation with Harris after he re-ceived a copy of it. Slaten asked Harris to explain thebad evaluation Harris told Slaten that in his professionalopinion the evaluation was accurate. Slaten asked Harristo cite examples of his problems with human relationsand communications Harris did not cite any examples toSlaten.Slaten also raised the matter of his evaluationwithChief of Mail Processing Powers. Powers toldSlaten he had questioned Harris about the evaluation andhad been assured by him it was accurate.Harris testified he evaluated Slaten for the ad hocEEO investigator position with reservations but stated hecould not; without seeing the evaluation, recall the exactreservations he had regarding Slaten's qualifications forthe job. Harris stated Slaten's human relations and com-munications skills were not as highly developed as histechnical skills. Harris testified he based his evaluation ofSlaten on reports Slaten had turned in to him and on hisgeneral conversations with Slaten. i 5 Harris testified he15Respondent did not produce at trial any actual or typical reportsHarris may have relied onsubsequently learned Slaten had protested the evaluationhe had given him for the ad -hoc EEO position by filingan EEQ complaint. Harris testified he met with the EEOcounselor who investigated the situation involving Sla-ten's evaluation.Harris testified, he thereafter met withthe investigator, the postmaster, and Slaten regarding theEEO complaint and it was settled along the lines thattherewould be :better channels of communication be-tween Slaten and himself. Harris testified he was notangry, disturbed at, or upset with Slaten because he filed -a complaint regarding his May 1983 evaluation.Harris testified, but I do not credit his testimony, thatat the time he completed his evaluation of Slaten in May1983, he was not aware of any grievances Slaten hadfiled, nor was he aware' of any other complaints Slatenhad made The record evidence as a whole simply re-futes suchassertionsby Harris5.The mid-summer conversation regarding'grievance filingSlaten testified Harris talked to him sometime betweenJune and July 1983 about his grievance filing. Accordingto Slaten, Harris told him-he "was racially motivated by[his] grievance filing, and stated [he] was,,lust attemptingto get rid of him, to have him run -off, or to get him."Slaten told Harris he did not do it for that reason, thathe just wanted the collective-bargainingagreement en-forced.,According to Slaten, the conversationwas"heated'-' and lasted approximately 45 minutes. I- creditSlaten's testimony regarding this conversation.6.Further, grievance-filing activities by SlatenSlaten testified he filed two grievances in July 1983.According to Slaten, the first grievance concerned thefailure of Harris to post a holiday volunteerlistand aholiday work schedule Slaten stated he spoke to Harrisin early July about a holiday volunteer list/work sched-ule before he filed a grievance on the matter. Slaten toldHarris the contract called for a holiday volunteer list tobe keptand aholiday work schedule to be maintained ateach pay location, and operation. According to Slaten,Harristold him the work schedule was posted and thatwas what the employees would work Slaten testified thevolunteer list/work schedule grievance was settled fa-vorable to the employees.SectionCenterManager/PostmasterCarleton in aletter dated August 23, 1983, to Local Union PresidentWilliams stated:--A step 2 hearing was held on August 16, 1983,concerning the grievance appeal identified above.. .. The grievance appeal alleged a violation ofArticle 11 of the National Agreement by claimingthat for the holiday, July 4, 1983, E-COM Site Co-ordinator Harris failed to post a volunteer list af-fording those full -time and part-time regulars withthe needed skills an opportunity to workWe have reviewed your grievance contentionand it is our decision that a holiday volunteer listwill be posted in accordance with Article 11 of, theNationalAgreement . . . . [G]rievants who were POSTAL SERVICErequired to work their-holiday or designated holi-day will be appropriately compensated. ..[T]hisresolves the matter.[G.C. Exh. 8 ]Icredit Staten's testimony.regarding his conversationwith Harris related to the posting of a holiday volunteerlistnotwithstanding the fact Harris denied ever meetingwith Slaten at any stage in the grievance procedure. Theabove-referenced letter from Carleton clearly acknowl-edges a grievance was filed,on the subject matter inquestion.Although Carleton's letter does not specificallyindicate Slaten filed the grievance in question, I amnonetheless persuaded he did.No party to this proceed-ing saw fit to produce the actual grievance at the trial;nonetheless,the overall evidence supports Slaten's' asser-tion'that he filed the grievance in question in July 1983.Slaten,testified the second grievance he filed in July1983 (Jt.Exh. 3)was. based on,the fact Harris denied himhis request for 6 hours of emergency annual leave Slatenstated he attempted to discuss the denial of his leave re-quest with Harris on more than four occasions before hefiledhis grievance;however, on each occasion Harristold him his documentation for the leave was insufficient.Harris acknowledged Slaten contacted him in July1983 concerning a-request for leave. Harris stated accept-able documentation was needed before emergency annualleave could be approved.Harris acknowledged he-didnot approve Staten's leave request.Harris testified hemet at step I on Staten's grievance with Union StewardMariah but did not meet with Slaten.not clearly establish that Staten's leave request grievancehas been resolved,however, it was denied at the step 3levelHarris testified he was not upset that Slaten filed agrievance concerning his denial of leave for himSlaten testified,without contradiction, that he was di-rected to attend training in September 1983 in Phoenix,Arizona, on new software to be utilized in the E-COMsystem.Slaten asserts Harris verbally changed his workschedule and would not allow him to be paid for traveltime to Phoenix.Slaten stated Harris told him he wouldbe paid per diem but would not be paid for his time, trav-eling..Slaten credibly testified that after he returned fromArizona, he filed a grievance on not being paid for traveltime.Slaten stated the grievance had "not been com-pletely resolved as [he had] not been paid yet."Slaten testified Harris did not post designated holidayschedules in November 1983. Slaten stated his days offwere Wednesday and Thursday and by contractual des-ignation,Tuesday was his holiday. Slaten testified, andfor reasons outlined at .various places in this decision, Icredit his testimony,that he tried to explain the principleof designated holiday schedules to Harris,but that Harrisresponded by telling him the holiday schedules wereposted.Slaten testified he filed a grievance on this matterwhich grievance was resolved and he was paid 4 hoursof additional pay for the Tuesday in question.7. Staten'ssupervisor's positionIn November 1983, Respondent posted a vacancy an-nouncement for the position of supervisor,.computerized251markup unit,EAS-15(R. Exh.4).16On December 9,1983, Slaten made written application for the position (JtExh. 4) 'In connection with Staten'sapplication,Harrisprepared an evaluation of him on December 12, 1983 (Jt.Exh 4).Harris evaluated Slaten because he was Staten'simmediate supervisor.Harris recommended Slaten forthe supervisor position but with certain reservations. OnDecember 14, 1983, Harris prepared a second evaluationof Slaten which was entitled,"Estimate of Potential forInitialLevel Supervisor Position" (Jt.Exh. 5). In thesecond evaluation,Harris did not rate Slaten above"good"on demonstration of ability in any category listedon the evaluation form.Harris rated Slaten as having"some" demonstrated ability under human relations, butadded a written notation that Staten's "human relationsskills should be developed more completely."Under thecategory of effective communication,Harris rated Slatenas "good"but entered a written notation that Slaten wasnot required to demonstrate"that particular ability.'Harris testified that in making his evaluations of SlateninDecember 1983, he did not consider the following:that Slaten had filed a complaint concerning his May1983 evaluation,that Slaten had written Uemoto in June1983, or that Slaten had filed a grievance concerningbeing denied emergency annual leave in July 1983.17I shall discuss, infra,whether Harris' assertions setforth above withstand scrutiny.Interviews for the applicants who applied for the com-puterized markup unit supervisor's position were held inJanuary 1984. Slaten and 11 other applicants were sepa-rately interviewed for the supervisor'sposition by athree-member promotion advisory panel.18 Staten wasnot among the final three recommended to the selectingofficial by the promotion advisory panel.In making theirselections,the promotion advisory panel evaluated eachapplicant in, six specific areas.19 The panel prepared asummary worksheet of all 12 applicants interviewed andassigned each a final rating.,The panel utilized three cri-teria in making,their final ratings for the applicants Thecriteria utilizedwere1) the applicant's experience; (2)the interview of the applicant; and (3)the supervisor'swritten comments contained in each applicant'spacket.Supervisor's comments were listed as the first basis forthe panel's determination that Slaten and one other appli-cantwere not qualified for the supervisor'sposition 2018The computerized markup unit processes mail found to be undeli-verable as addressed17As noted elsewhere in this decision,Harris denied having been in'volved in any other grievance-related activities with Slaten18A typical promotion advisory panel is composed of three managers'who review the qualifications of all applicants and determine who will begranted an interview The panel then selects the top three candidates forthe position and provides those individuals' names to a selecting officialThe selecting official may chose anyone of the three for any reason, 1however,the selecting official may not chose anyone other than one ofthe three referred applicants19The six areas were(1) knowledge of the work to be supervised, (2)effective communication,(3) decisionmakmg.(4) achievement and drive,(5) human relations, and (6)planning and scheduling(R Exhs 18,19, 20,and 21)20 The panel's summary worksheet reflected a"no show" after one ap-plicant's name who did not appear to be interviewed by the panel Thesummary worksheet, likewise,reflected the words"not demonstrated"and "991" after another applicant The form on which an applicant setsforth his or her background is 991(R Exh 22) 252DECISIONSOF NATIONALLABOR RELATIONS BOARDSupervisor's comments were listed last as a basis for theratings given all -other applicants.Slatenwas notified in writing by Panel ChairmanAndy Hodges on-February 9, that he was not among thethree rated best qualified for the computerized markupsupervisory, position (G.CExh. 9). Slaten testified hetelephoned Hodges on February 11, and asked him if hehad made any mistakes in his interview before the panelso that he could correct any such errors in future inter-views. Slaten stated Hodges told that him he had notmade any mistakes, that he had answered all questionscorrectly, and that his "mannerisms and attitude" werevery good. Hodges told Slaten he could not find' anyfaultwith his oral presentation. Slaten asked Hodgeswhy he was not selected. as one of the best qualified andHodges told-him it. was "[b]ecause of your evaluation.Hodges testified' he served on.the advisory panel thatselected the three' best qualified applicants for the com-puterized markup supervisory position.21 Hodges statedthere was no doubt in his mind that the panel chose thethree top applicants for referral to the selecting official.Hodges acknowledged. the- panel had Slaten's supervi-sor's evaluation available to it -when .it made the selec-tions it did. Hodges testified his choice of the top threecandidateswould not have been any different even ifSlaten's supervisor had recommended him without reser-vation.Hodges acknowledged on cross-examination that hehad a conversation with Slaten in which' Slaten askedhim how he did in his interview. Hodges asserts he told'Slaten he thought he had a good interview and that hespoke exceptionally well. Hodges stated Slaten asked himif he was in the final package and' he told him-he did nothave the authority to give out that information Hodgesstated he did not- remember a conversation about Slatenbeing denied the position Hodges specifically stated henever, told Slaten his supervisor's evaluation kept himfrom ',being recommended-as one of the best qualifiedcandidates for the supervisor's position.am' persuaded Slaten told the truth when he statedHodges told him he was not selected as one of the bestSeveral,factors convince me that my observations regarding Sla-ten's truthfulness are correct. Hodges' testimony on ma-terialmatters regarding his conversation with Slaten dif-fered only with respect to whether he told Slaten he wasnot selected because of his supervisor's evaluation.Hodges was not absolutely certain what was said' in hisconversation with Slaten. That uncertainty coupled withthe fact that the summary sheet reflects that the firstreason for not selecting' Slaten was his supervisor's eval-uation 'of him persuades me that Hodges passed that in-formation on to Slaten. I am persuaded Hodges' testimo-ny that his top three choices for the position would havebeen the same even if Slaten had been recommendedwithout reservations is suspect and unbelievable. The po-sition announcement stated with emphasis (all uppercaseletters)that the candidates would be evaluated on,among other things, their supervisor's appraisal. The first21Hodges is a managerof one of the Atlanta area post officeshandwritten reason given on the summary sheet by thepanel for the rating it gave Slaten was his supervisor'sevaluation of him. I am, therefore, convinced the super-visor's evaluations of the applicants played a major, ifnot deciding role,' in the overall ratings given the appli-cants.The, documents 'referred to above, taken in con-junctionwithSlaten's - credited testimony regardingHodges' stated reason for not selecting him as-one of thethree best qualified applicants persuades me that Hodges'testimony that his top three choices would have been thesame, cannot be credited .22.;C. Analysis and ConclusionsIt is alleged in the complaint that Respondent gaveSlaten a' negative evaluation in December, 1983 and re-fused to promote him to a supervisor's -position in thecentralmarkup unit in February because he effectivelypresented grievances against the Respondent and becausehe engaged in protected concerted activities with otheremployees for the purpose of collective bargaining andother mutual aid and protection.-Respondent contends the credible' evidence does notsupport a finding that Slaten effectively presented griev-ances against Respondent or that he engaged in protect-ed concerted activities with other employees within theBoard's definition of concerted activities set forth inMeyers Industries,268 NLRB 493 (1984).23Contrary to the contention of Respondent, the credibleevidence clearly establishes 'Slaten raised a number ofpervision iii the E-COM section. The -majority of thegrievances raised by Slaten were attempts on his part toenforce the collective-bargaining agreement.AlthoughSlaten did not reduce a number of the grievances heraised to writing and although he at times was not theemployee who pursued 'the actual written grievances atstep 1 - of the grievance procedure, he nonetheless at-tempted to raise a number of complaints with manage-ment that pertained to matters covered by the collective-bargaining agreement.24--Certain - of Slaten's complaints related to overtimescheduling,-' safetymeetings, oral changes to employees'schedules, holiday schedules,, and leave time-mattersclearly covered by the collective-bargaining agreement.22 I am not unmindful of the testimony of Stone Mountain, Georgia,Superintendent of Postal Operations Ollie Greer's 'testimony that herchoice of the three applicants. that were recommended would have beenthe same even if Slaten had been recommended without reservations Forthe reasons outlined above, I find such testimony is not supported by theoverall record evidenceAdditionally,Greer readily acknowledged thesupervisor's evaluations made up a part of the applicant's total packageand that the evaluations were considered along with other factors by thepanel-23 The Board held inMeyersthat in general to find an employee's ac-tivity to be "concerted" it must be engaged in with or on the authority ofother employees and not solely by and on behalf of the individual em-ployee--24 The Supreme Court observed inNLRB Y City Disposal Systems,104S Ct 1505 (1984), that it is unlikely that there would be a bright line dis-tinction between an employee's initial statement to an employer that hebelieves a collective-bargaining right,is being violated and the filing of aformal grievanceThe Supreme Court also observed that such initialstatements by an employee might serve as a natural prelude to and-effi-cient substitute for the filing of a formal grievance POSTAL SERVICEThe Board held inInterboro Contractors,157 NLRB 1295(1966), that the activity of an individualin seeking to en-forceacollective-bargaining ' agreementwould bedeemed concerted in the absence of any showing ofactual concert since such conduct inures to the benefit ofall employees. The Supreme Court gave its approval totheInterborodoctrine inCity. Disposal Systems,supraThe Supreme Court indicated inCityDisposal Systems,that the-complaining employee need only have areasona-ble and honest belief that a contractualright is being vio-lated and that his complaint or grievance be reasonablydirected toward the enforcement of that right for hisconduct to be concerted activity.In theinstantcase, it is clear Slaten presented griev-ances to the Respondent,and it isalso clear his griev-ances were attempts by him, to enforce the collective-bargaining agreement. The evidenceestablishes Slatenhad reasonable and honestly held beliefs that rights cov-ered by the collective-bargainingagreementwere beingviolated by the Respondent.In a numberof the mattersinitially raised by Slaten, his interpretation of the collec-tive-bargaining agreement prevailed.. Although' ,it is notnecessary that the complaining employee beright in hiscomplaints for his actions to be concerted activity pro-tected by the Act, the fact the individualwas right sup-ports -the proposition he had a reasonableand honestbelief that rights under the collective-bargaining agree-ment were being-violated I find Slaten's actionsconsti-tuted concerted activities on his part. Furthermore, thereisno evidence to indicate or even suggest that Slatenconducted himself in any manner that would remove theprotection of the Act from him. Therefore, I concludeand find Slaten's grievance activities were concerted ac-tivities protected by the Act.-In deciding whether Slaten's protected concerted ac-tivitieshad an adverse impact on his December 1983evaluation,it ishelpful to consider the evaluation he .wasgiven in May 1983.when he applied for the ad hoc EEOinvestigator position and compare that evaluation to therecommendation given him in November 1982 for thePASS program 25 Slaten had been under Harris' supervi-sion for approximately 11 months' at the time Harrisrated him for the PASS program.' The record does notreflect, any grievance. filing activities by Slaten duringthe January to November 1982 time frame. In his No-vember 1982 evaluation of Slaten for the PASS program,Harris rated him as having "great potential" and being"willing to learn." In December 1982, Slaten raised thefirst of a number of grievances with Harris. By the timeHarris rated Slaten in May 1983 for the ad hoc EEO in-vestigator position. Slaten had raised contract-relatedgrievances with Harris involving overtime, safety, andscheduling !Harris rated Slaten with reservations in hisMay 1983 evaluation of him Slaten had no disciplinaryhistory and Harris gave no objective basis for his evalua-tionThe only clearly demonstrated intervening factorbetween the November 1982 and May 1983 evaluationsof Slaten was his grievance filing activities. In fact,2sAs noted elsewhere in this decision, the PASS program was de-signed for Respondent to select qualified volunteers to form a pool ofemployees from which initial-level supervisors could be selected253Harris told Slaten in May. 1983 that his grievance-filingwas ' giving him the reputation of a troublemaker andmight affect his opportunity for promotion. The fact thatSlaten's grievance filing continued to. be of concern toHarris is demonstrated by the fact Harris told Slaten, ineither June or July 1983, he thought he was racially mo-tivated in his grievance filing and was trying to get ridof him.On the basis of all of the above, I am persuaded theGeneral Counsel has established a prima facie showingsufficient to support an inference that Slaten's protectedactivitywas a motivating factor in the negative evalua-tion given him in December 1983 and in the failure topromote him to supervisor in the central markup unit inFebruary 1984,Wright Line,251NLRB 1083 (1980);NLRB v. Transportation Management Corp,462 U.S. 393(1983).Prior to Slaten's having filed grievances withHarris, he was rated by Harris as having "great poten-tial" for being a' supervisor. However, after Slaten com-menced filing grievances, and after he was told his griev-ance activity might affect his future potential for promo-tion,he was evaluated for a supervisor's position withreservations. The change in Harris' evaluation of Slaten'ssupervisory potential coincides with Slaten's grievancefilingactivitiesIam in agreement with the GeneralCounsel that the record evidence as a whole demon-strates that Harris' motivation for evaluating Slaten withreservations resulted from Slaten's complaints, concerningcollective-bargaining- agreement violations he contendedHarris was engaging in. The record evidence, likewise,establishes the promotion advisory panel relied on theunlawfullymotivated December 1983 negative evalua-tion given Slaten by Harris in rating him "not qualified"for the, computerized markup supervisory positionAnumber of factors clearly establish the panel relied onthe negative evaluation. Probably the most compellingevidence is the fact Chairperson Hodges told' Slaten hewas not selected as one of the best qualified applicantsbecause of the, evaluation given him by Harris. The pro-motion advisory panel's summary work sheet indicatesthe panel` relied on supervisors' comments in evaluatingand rating the applicants. The posted job announcementindicated the supervisors' evaluations would form a partof the advisory panel's basis for selecting the best quali-fied applicants. It is not disputed that the panel membersactually had the evaluations available to them at the timethey made their choices. I find Respondent has not per-suasively demonstrated that it would not have promotedSlaten even in the absence of the protected conduct.Accordingly, I find that Respondent, by giving Slatena negative evaluation-in December 1983 and by failingand refusing to promote him to a supervisor's position inthe central markup unit in February 1984, violated Sec-tion 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Board has jurisdiction over Respondent andthismatter by virtue . of Section 1209 of the PostalReform Act of 1970.2.American Postal Workers Union is a labor organiza-tion within the meaning of Section 2(5) of the Act. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By giving a negative evaluation to James H. SlatenJr. in December 1983 and by failing and refusing to pro-mote him- to the position of supervisor in the centralmarkup unit in February 1984 because he effectively pre-sented grievances against Respondent, - and because heengaged in protected concerted activities with other em-ployees for the purpose of collective bargaining andothermutual aid and, protection, Respondent violatedSection 8(a)(1) of the Act.'4.The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent promote James H. SlatenJr. to the position of supervisor in the central markupunit, or, if that position no longer exists, to a substantial-ly equivalent position without prejudice to his seniorityor other rights and privileges.It isalso recommendedthat Respondent make James H. Slaten Jr. whole for anyloss of pay which he may have suffered as a result of theunlawful failure to promote him to supervisor. Anybackpay for Slaten and interest thereon shall be comput-ed in the .manner prescribed, in F.W.Woolworth -Co.,90NLRB 289 (1950), andFlorida Steel Corp.,231NLRB651 (1977). See `generallyIsis-Plumbing Co.,138NLRB716 (1962). It is further recommended that Respondentexpunge from its records the negative evaluation givenJames 'H. Slaten Jr. in December 1983, and that Re-spondent notify Slaten in writing that this has been doneand that evidence of the unlawful negative evaluation,will not be used as a basis for future personnel actionagainst him SeeSterling Sugars,261NLRB 172 (1982).Finally, it is recommended that Respondent, be orderedto post the notice to employees attached hereto as an ap-pendix for 60 consecutive days in order that employeesmay be apprised of their rights under the .Act and Re-spondent's obligation to remedy its unfair labor practices.On these findings of fact and conclusions of law, andon the entire record, I issue the following recommend-ed26ORDERThe Respondent, United States Postal Service, Atlan-ta,Georgia, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Giving its employees negative evaluations and re-fusingto promote them to supervisory positions becausethey effectively presented grievances against Respondentand because they engaged in protected concerted activi-tieswith other employees for the purpose of collectivebargaining and othermutual aidand protection.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act2.Take the following affirmative action designed to ef-fectuate the purposes of the Act.(a)Promote James H. Slaten Jr. to supervisor in thecentral markup unit or, of that position no longer exists,to a substantially equivalent position without prejudice tohis seniority "or other-rights and privileges, and make himwhole for any loss. of pay he may have suffered byreasonof thediscrimination against himin the mannerset forth in the section of this decision entitled "TheRemedy."(b) Expunge from its files any reference to the Decem-ber 1983 negative evaluation, given James H. Slaten Jr.and notify him in writing this has been done and thatevidence of the unlawful negative evaluation will not-beused as a basisfor futurepersonnelaction against him.(c)Preserve and, on request, make available to theBoardor its -agentsfor examination and copying, all pay-roll records,- socialsecurity payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at Crown Road, Atlanta, Georgia facilitycopies of ,the attached notice marked "Appendix."27Copies of the notice, on forms provided by the.RegionalDirector for Region 10, after being signed by the Re-spondent's authorized representative, shall be. posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall. placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the "Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply26 If no exceptionsare filed as provided by Sec 102 46 of theBoard's27If this Order is enforced by a Judgment of a United States Court ofRules and Regulations,the findings,conclusions,and recommendedAppeals, the words in thenotice reading"Posted by Order of the Na-Order shall, as provided in Sec 102 48 of theRules,be adoptedby thetionalLaborRelations Board" shallread "PostedPursuant to a JudgmentBoard and all objectionsto them shallbe deemed waived forallpur-ofthe United States Court of Appeals Enforcing an Order of the Nation-posesalLaborRelations Board "-